Citation Nr: 1738483	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent for lichen simplex chronicus with scar of the bridge of nose (LSC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2007 to July 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2016 the Board remanded the issue of LSC for further development.  In March 2017, the Appeals Management Center granted an increased evaluation to 30 percent for LSC.

The Board notes the Veteran submitted a notice of disagreement (NOD) with an August 2017 rating decision which denied entitlement to an increased rating for pseudofolliculitis barbae and a right index foreign body.  The Veteran recently submitted the notice of disagreement and selected the DRO appeals process.  Accordingly, the Board will not further address this matter at this time.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's LSC has not manifested with visible or palpable tissue loss.

2. Throughout the appeal period, the Veteran's LSC has not manifested with gross distortion or asymmetry of three or two features of paired sets of features.

3. Throughout the appeal period, the Veteran's LSC has not manifested with four or more characteristics of disfigurement listed in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2016).


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for LSC have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes (DC) 7800-7805.  DC 7800 applies to scars or other disfigurement of the head, face or neck.  In relevant part, a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.

Under Note (1), the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, DC 7800 are: a scar five or more inches (13 or more cm.) in length; a  scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).


III. Analysis

The Veteran contends his service-connected LSC warrants an evaluation of at least 50 percent according to DC 7800.  

In the September 2010 VA examination addendum, the examiner noted the LSC was 0.5cm by 1cm, hyperpigmented, and rough textured.  Additionally, there was no adherence to underlying tissue, tenderness, discharge, or erythema.

In a March 2011 NOD, the Veteran reported "stuff" and blood comes out of his LSC, the LSC itches, and people called him names because of the LSC.

The Veteran was afforded a VA examination in August 2016.  The examiner noted "scarring or disfigurement."  The Veteran had been treated with injections and topical cream in service for the LSC without improvement.  He reported the skin is very dry and bleeds at times.  Due to the location, there was also a risk of blindness with the injections he was receiving.  The scar was measured to be 1.5cm by 1cm.  The examiner reported there was elevation, depression, adherence to underlying tissue, or missing underlying soft tissue; abnormal pigmentation or textures of the head, face, or neck; and no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The LSC did not result in any functional loss, and there were no pertinent physical findings, complications, complications, signs or symptoms associated with the LSC.  Within the 1.5cm by 1cm hyperpigmentation, there was an oblong papule of approximately 4mm length with some peeling of the skin over the papule.  There was no adherence to underlying tissue or drainage, and the area peels, but the examiner believed that was likely related to scratching.  

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record does not show the Veteran's service-connected LSC has been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks, lips), or; by four or more characteristics of disfigurement at any time during the initial rating period on appeal.  The evidence did show one characteristic listed in Note 1 of DC 7800, a scar at least one-quarter inch (0.6cm) wide at the widest part.  But for an increased rating to 50 or 80 percent, the evidence would need to show four or six characteristics respectively.  The evidence does not show he has a scar 5 or more inches in length, scar adherent to underlying tissue, hypo- or hyper-pigmented skin in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or indurated and inflexible skin in an area exceeding six square inches.  As such, a rating in excess of the currently-assigned 30 percent rating is not warranted.

The Board has considered the Veteran's reported history of symptomatology related to this service-connected disability on appeal pursuant to seeking VA compensation benefits and at VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of impairment according to the appropriate diagnostic code and relevant rating criteria. In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The most probative evidence of record shows the Veteran's service-connected LSC has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features, or; by four or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a rating for LSC in excess of 30 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, the Veteran has not asserted, nor does the record suggest, that the disability addressed on appeal raises a claim for a total disability evaluation based upon individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for LSC is denied.


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


